Matter of Donovan Jermaine R. (Leatrice B.) (2016 NY Slip Op 01556)





Matter of Donovan Jermaine R. (Leatrice B.)


2016 NY Slip Op 01556


Decided on March 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2016

Tom, J.P., Saxe, Richter, Kapnick, JJ.


383 382

[*1]In re Donovan Jermaine R., etc., A Dependent Child Under Eighteen Years of Age, etc.,
andLeatrice B., Respondent-Appellant, SCO Family of Services, Petitioner-Respondent.


John R. Eyerman, New York, for appellant.
Carrieri & Carrieri, P.C., Mineola (Ralph R. Carrieri of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Jess Rao of counsel), attorney for the child.

Order, Family Court, New York County (Susan Knipps, J.), entered on or about October 23, 2013, which, to the extent appealed from as limited by the briefs, upon a fact-finding determination that respondent mother suffers from a mental illness within the meaning of Social Services Law § 384-b, terminated her parental rights to the subject child, and transferred guardianship and custody of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports the determination that the mother, by reason of mental illness, is presently and for the foreseeable future unable to provide proper and adequate care for her child (Social Services Law § 384-b[4][c], [6][a]). The mother admitted that in February 2008, less than two years before the subject child was born, she killed her three older children by slitting the oldest child's throat and drowning all three of them in the bathtub. In response to criminal charges, she pleaded not responsible by reason of mental disease or defect, and has since been residing in a forensic psychiatric center. An expert psychologist diagnosed her with schizoaffective and antisocial personality disorders, which were persistent and severe, and which rendered her unable to adequately care for the subject child. The expert's review of the mother's extensive medical records, and his clinical interview of her, provided a sufficient basis for his conclusions, and the mother failed to submit any evidence to refute those conclusions (see Matter of Thaddeus Jacob C. [Tanya K.M.], 104 AD3d 558, 558-559 [1st Dept 2013]).
We have considered the mother's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2016
CLERK